Citation Nr: 0612816	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-24 819A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right shoulder disability.

2.  Entitlement to an initial compensable rating for a left 
knee disability.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from March 
1996 to November 2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted the veteran's claim for service connection for a 
right shoulder disability and assigned an initial 10 percent 
rating.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).

Also in that May 2003 rating decision, the RO denied the 
veteran's claims for service connection for a left knee 
disability and headaches.  In December 2003, in response, he 
filed a notice of disagreement (NOD) concerning these claims.  
And subsequently, in a July 2004 rating decision, the RO 
granted these claims.  With respect to the headache 
disability, he has not filed an NOD in response to contest 
either the rating and/or effective date assigned.  So that 
decision was a full grant of the benefits requested.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).  
Accordingly, that claim is no longer before the Board.  

With respect to the July 2004 grant of service connection for 
a left knee disability, however, the veteran filed an NOD 
contesting the initial 0 percent (i.e., noncompensable) 
rating assigned.  See Fenderson, 12 Vet. App. at 125-26.  But 
the RO has not provided him a statement of the case (SOC) 
concerning this claim or given him an opportunity to perfect 
an appeal to the Board on this particular issue by submitting 
a timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  So this claim must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, rather 
than merely referred there.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).
And because further development of the evidence is also 
needed before the Board can make a decision concerning the 
claim for a higher initial rating for the right shoulder 
disability, this claim also is being remanded to the RO via 
the AMC.  VA will notify the veteran if further action is 
required on his part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the Veterans Claims Assistance Act (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim - including the degree of 
disability and the effective date of an award.  
Dingess/Hartman  v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755, at *8 (Vet. App. March 6, 2003).

In a December 2002 VCAA letter, the RO provided the veteran 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection for right 
shoulder and left knee disabilities (since granted), but he 
was not provided notice of the type of evidence necessary to 
establish a rating or effective date for these disabilities.  
Since the question as to the appropriate disability rating is 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which informs the veteran about a disability rating 
and an effective date for the award of benefits, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

And as mentioned, with respect to the left knee disability, 
the RO has not provided the veteran an SOC concerning this 
claim or given him an opportunity to perfect an appeal to the 
Board on this issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  So this claim 
must be remanded to the RO, as opposed to merely referred 
there.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following action:

1.  Prior to making any 
determination on the merits, ensure 
that all notification and 
development action required by the 
VCAA and implementing VA regulations 
is completed.  In particular, ensure 
that the new notification 
requirements and development 
procedures as specified in Dingess 
v. Nicholson are satisfied.  See 
Dingess, 2006 WL 519755.

2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998). 

3.  Then readjudicate the veteran's 
claim for a higher initial rating 
for his right shoulder disability in 
light of the additional evidence 
obtained.  If it is not granted to 
his satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him.  Give him 
time to respond before returning the 
case to the Board for further 
appellate consideration.  

4.  Send the veteran an SOC 
concerning his additional claim for 
a higher initial rating for his left 
knee disability.  If, and only if, 
he then files a timely substantive 
appeal concerning this issue should 
it be returned to the Board for 
further appellate consideration.  38 
C.F.R. § 20.200 (2005).

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





